Exhibit 10.19(c)

PLEDGE AGREEMENT

THIS PLEDGE AGREEMENT (this “Agreement”) is entered into as of May 9, 2014 by
and among Earth911, Inc., a Delaware corporation (including any permitted
successors and assigns, the “Debtor”) and Regions Bank (the “Lender”) on behalf
of itself and its Affiliates (the “Secured Party”).

PRELIMINARY STATEMENT

QUEST RESOURCE MANAGEMENT GROUP, LLC, a Delaware limited liability company
(formerly known as QUEST RECYCLING SERVICES, LLC) (the “Borrower”), and the
Lender have previously entered into the Loan Agreement dated as of December 15,
2010 (as it may be amended, supplemented, restated or modified from time to
time, the “Loan Agreement”). The Debtor is entering into this Agreement in order
to, among other things, induce the Lender to enter into and extend credit to the
Borrower under the Loan Agreement.

AGREEMENT

ACCORDINGLY, the Debtor and the Secured Party hereby agree as follows:

ARTICLE I

DEFINITIONS

1.1 Terms Defined in Loan Agreement. All capitalized terms used herein and not
otherwise defined shall have the meanings assigned to such terms in the Loan
Agreement.

1.2 Terms Defined in Texas Uniform Commercial Code. Terms defined in the Texas
Uniform Commercial Code which are not otherwise defined in this Agreement are
used herein as defined in the Texas Uniform Commercial Code as in effect on the
date hereof.

1.3 Definitions of Certain Terms Used Herein. As used in this Agreement, in
addition to the terms defined in the introductory paragraph and in the
Preliminary Statement, the following terms shall have the following meanings:

“Article” means a numbered article of this Agreement, unless another document is
specifically referenced.

“Collateral” means (a) all Pledged Securities, and (b) all Securities,
Investment Property, Instruments and General Intangibles constituting,
evidencing or in respect of Pledged Securities, wherever located and whether
presently existing or hereafter created or acquired, in which the Debtor now has
or hereafter acquires any right or interest, and the Proceeds, insurance
Proceeds and products thereof, and any substitutions therefor and replacements
thereof, together with all books and records, computer files, programs,
printouts and other computer materials and records related thereto.

“Control” shall have the meaning set forth in Section 8.106 or 9.106, as
applicable, of the UCC.



--------------------------------------------------------------------------------

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“General Intangibles” means any “general intangibles”, as the term is defined in
Section 9.102(a)(42) of the UCC.

“Instrument” means any “instrument”, as such term is defined in
Section 9.102(a)(47) of the UCC.

“Investment Property” means any “investment property”, as such term is defined
in Section 9.102(a)(49) of the UCC.

“Pledged Securities” means 50% of all membership interests in Borrower in which
the Debtor now or hereafter has any interest, including the membership interests
of the Borrower owned by the Debtor as set forth on Schedule 1, together with
the certificates (or other agreements or instruments), if any, representing such
membership interests, and all options and other rights, contractual or
otherwise, with respect thereto, including, but not limited to, the following:

(a) all equity interests representing a non-cash dividend thereon, or
representing a distribution or return of capital upon or in respect thereof, or
resulting from a revision, reclassification or other exchange therefor, and any
subscriptions, warrants, rights or options issued to the holder thereof, or
otherwise in respect thereof; and

(b) in the event of any consolidation or merger involving the issuer thereof and
in which such issuer is not the surviving Person, all shares of each class of
the equity interests of the successor Person formed by or resulting from such
consolidation or merger.

“Proceeds” means any “Proceeds,” as such term is defined in Section 9.102(a)(65)
of the UCC and, in any event, shall include, but not be limited to, (a) any and
all Proceeds of any insurance, indemnity, warranty, or guaranty payable to the
Debtor from time to time with respect to any of the Collateral, (b) any and all
payments (in any form whatsoever) made or due and payable to the Debtor from
time to time in connection with any requisition, confiscation, condemnation,
seizure, or forfeiture of all or any part of the Collateral by any Governmental
Authority (or any person acting under color of Governmental Authority), and
(c) any and all other amounts from time to time paid or payable under or in
connection with any of the Collateral.

“Schedule” refers to a specific schedule to this Agreement, unless another
document is specifically referenced.

“Section” means a numbered Section of this Agreement, unless another document is
specifically referenced.

 

- 2 -



--------------------------------------------------------------------------------

“Secured Obligations” means the Obligations, including without limitation any
such Obligations incurred or accrued during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, whether or not allowed or
allowable in such proceeding.

“Security” has the meaning set forth in 8.102(a)(15) of the UCC.

“UCC” means the Uniform Commercial Code as in effect in the State of Texas, as
the same has been or may be amended or revised from time to time, or, if so
required with respect to any particular Collateral by mandatory provisions of
applicable law, as in effect in the jurisdiction in which such Collateral is
located.

The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms.

ARTICLE II

GRANT OF SECURITY INTEREST

2.1 Security Interest. The Debtor hereby pledges, assigns and grants to the
Secured Party, a continuing security interest in all of the Debtor’s right,
title and interest in and to the Collateral to secure the prompt and complete
payment and performance of the Secured Obligations. If the security interest
granted hereby in any rights of the Debtor under any contract included in the
Collateral is expressly prohibited by such contract, then the security interest
hereby granted therein nonetheless remains effective to the extent allowed by
Article or Chapter 9 of the UCC or other applicable law but is otherwise limited
by that prohibition.

2.2 Debtor Remains Liable. Notwithstanding anything to the contrary contained
herein, (a) the Debtor shall remain liable under the contracts and agreements
included in the Collateral to the extent set forth therein to perform all of its
respective duties and obligations thereunder to the same extent as if this
Agreement had not been executed, (b) the exercise by the Secured Party of any of
its rights hereunder shall not release the Debtor from any of its duties or
obligations under the contracts and agreements included in the Collateral, and
(c) the Secured Party shall not have any obligation or liability under any of
the contracts and agreements included in the Collateral by reason of this
Agreement, nor shall the Secured Party be obligated to perform any of the
obligations or duties of the Debtor thereunder or to take any action to collect
or enforce any claim for payment assigned hereunder.

2.3 Authorization to File Financing Statements. The Debtor hereby irrevocably
authorizes the Secured Party at any time and from time to time to file in any
UCC jurisdiction any initial financing statements and amendments thereto that
contain any information required by subchapter E of Chapter 9 of the UCC for the
sufficiency or filing office acceptance of any financing statement or amendment.
The Debtor agrees to furnish any such information to the Secured Party promptly
upon request.

2.4 Limitation on Liability. Notwithstanding any provision to the contrary
contained herein or in any other of the Loan Documents, the obligations of the
Debtor under this Agreement and the other Loan Documents shall be limited to an
aggregate amount equal to the largest amount that would not render such
obligations subject to avoidance under the Debtor Relief Laws or any comparable
provisions of any applicable state law.

 

- 3 -



--------------------------------------------------------------------------------

2.5 Forte Collateral and Dick Collateral. The Secured Party acknowledges that
the Secured Party is aware that the Debtor is a party to the following
documents: (a) the Security and Membership Interest Pledged Agreement, dated
July 16, 2013, executed by Debtor, as pledgor, and Jeff Forte, as secured party,
pursuant to which Debtor granted Jeff Forte a security interest in various
collateral, including 25% of the membership interests in Borrower owned by
Debtor (collectively, the “Forte Collateral”) and (b) the Security and
Membership Interest Pledged Agreement, dated July 16, 2013, executed by Debtor,
as pledgor, and Brian Dick, as secured party, pursuant to which Debtor granted
Brian Dick a security interest in various collateral, including 25% of the
membership interests in Borrower owned by Debtor (collectively, the “Dick
Collateral”). Notwithstanding anything in this Agreement or any of the other
Loan Documents to the contrary, the Secured Party acknowledges and agrees that
the “Collateral” referenced in this Agreement does not include any of the Forte
Collateral or any of the Dick Collateral.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

The Debtor represents and warrants to the Secured Party that:

3.1 Title, Authorization, Validity and Enforceability. The Debtor has good and
valid rights in and title to the Collateral with respect to which it has
purported to grant a security interest hereunder, free and clear of all Liens
except for Liens permitted under Section 4.1.6, and has full power and authority
to grant to the Secured Party the security interest in such Collateral pursuant
hereto. The execution and delivery by the Debtor of this Agreement has been duly
authorized by proper corporate proceedings, and this Agreement constitutes a
legal, valid and binding obligation of the Debtor and creates a security
interest which is enforceable against the Debtor in all now owned and hereafter
acquired Collateral. With respect to Pledged Securities issued by a limited
liability company the organizational documents of which do not provide that the
equity interests of such Person are a security (as provided in Article 8 of the
UCC), when a financing statement has been filed in the appropriate offices
against the Debtor in the locations listed on Schedule 2, the Secured Party will
have a fully perfected first priority security interest in that Collateral in
which a security interest may be perfected by filing. With respect to Pledged
Securities issued by a limited liability company the organizational documents of
which provide that the equity interests of such Person are a security (as
provided in Article 8 of the UCC), upon receipt by Secured Party of certificates
evidencing such Pledged Securities, Secured Party shall have a fully perfected
first priority security interest in such Pledged Securities.

3.2 Conflicting Laws and Contracts. Neither the execution and delivery by the
Debtor of this Agreement, the creation and perfection of the security interest
in the Collateral granted hereunder, nor compliance with the terms and
provisions hereof will violate any law, rule, regulation, order, writ, judgment,
injunction, decree or award binding on the Debtor or the issuer of the
Collateral or such issuer’s articles of organization, certificate of limited
partnership, certificate of formation, operating agreement, or other charter
documents, as the case may be, the provisions of any indenture, instrument or
agreement to which the Debtor or such issuer is a party or is subject, or by
which it, or its property, is bound, or conflict with or constitute a default
thereunder, or result in the creation or imposition of any Lien pursuant to the
terms of any indenture, instrument or agreement (other than any Lien of the
Secured Party).

 

- 4 -



--------------------------------------------------------------------------------

3.3 Principal Location. The Debtor’s mailing address, and the location of its
chief executive office and of the books and records, are disclosed in Schedule
2, and each additional place of business is set forth in Schedule 2.

3.4 Litigation. There is no litigation investigation or governmental proceeding
threatened against the Debtor or any of its properties which if adversely
determined would materially and adversely affect the Collateral.

3.5 No Default. No Default exists under any Loan Document to which Debtor is a
party.

3.6 No Financing Statements. No financing statement describing all or any
portion of the Collateral which has not lapsed or been terminated naming the
Debtor as debtor has been filed in any jurisdiction except financing statements
naming the Secured Party as the secured party.

3.7 Pledged Securities and Other Investment Property. Schedule 1 sets forth a
complete and accurate list of all equity interests issued by Borrower in which
Debtor has any interest, together with each certificate or other Instrument, if
applicable, evidencing such interest. The Debtor is the direct and beneficial
owner of each equity interest, Instrument, Security and other type of Investment
Property listed on Schedule 1 as being owned by it, free and clear of any Liens,
except for the security interest granted to the Secured Party hereunder. All
such equity interests, certificates, Instruments, Securities or other types of
Investment Property which are shares of stock in a corporation or ownership
interests in a partnership or limited liability company have been (to the extent
such concepts are relevant with respect to such equity interests, certificates,
Instrument, Security or other type of Investment Property) duly and validly
issued, are fully paid and non-assessable. Schedule 1 identifies whether
Borrower is a partnership or limited liability company the organizational
documents of which provide that the equity interests of Borrower are a Security
as defined in Chapter 8 of the UCC.

3.8 No Transfer Restrictions. No Collateral is subject to any restriction or
prohibition on the grant of a security interest in such Collateral, the
foreclosure of such security interest or other exercise of remedies with respect
to such Collateral, the transfer of ownership interest in such Collateral and
the exercise of all rights as a holder of such Collateral (including all rights
as a member or other owner of equity interests of Borrower) that have not been
effectively waived.

 

- 5 -



--------------------------------------------------------------------------------

ARTICLE IV

COVENANTS

From the date of this Agreement, and thereafter until this Agreement is
terminated:

4.1 General.

4.1.1 Inspection. The Debtor will permit the Secured Party, by its
representatives and agents, upon reasonable advance notice (a) to inspect the
Collateral, (b) to examine and make copies of the records of the Debtor relating
to the Collateral and (c) to discuss the Collateral and the related records of
the Debtor with, and to be advised as to the same by, the issuer of such
Collateral and such issuer’s officers and employees, all at such reasonable
times and intervals as the Secured Party may determine, and all at the Debtor’s
expense.

4.1.2 Taxes. The Debtor will pay when due all taxes, assessments and
governmental charges and levies upon the Collateral, except those which are
being contested in good faith by appropriate proceedings and with respect to
which no Lien exists.

4.1.3 Records and Reports; Notification of Event of Default. The Debtor will
maintain complete and accurate books and records with respect to the Collateral,
and furnish to the Secured Party such reports relating to the Collateral as the
Secured Party shall from time to time reasonably request. The Debtor will give
prompt notice in writing to the Secured Party of the occurrence of any
development, financial or otherwise, which might materially and adversely affect
the Collateral. If reasonably requested by the Secured Party, the Debtor shall
mark its books and records to reflect the security interest of the Secured Party
under this Agreement.

4.1.4 Financing Statements and Other Actions; Defense of Title. The Debtor will
execute and deliver to the Secured Party all financing statements, control
agreement and other documents and take such other actions as may from time to
time be reasonably requested by the Secured Party in order to maintain a
perfected first priority security interest in and, in the case of Investment
Property, Control of, the Collateral. The Debtor will take any and all
commercially reasonable actions necessary to defend title to the Collateral
against all persons and to defend the security interest of the Secured Party in
the Collateral and the priority thereof against any Lien not expressly permitted
hereunder.

4.1.5 Disposition of Collateral. The Debtor will not sell, lease or otherwise
dispose of the Collateral except dispositions specifically permitted pursuant to
the Loan Agreement.

4.1.6 Liens. The Debtor will not create, incur, or suffer to exist any Lien on
the Collateral except the security interest created by this Agreement.

 

- 6 -



--------------------------------------------------------------------------------

4.1.7 Change in Location, Jurisdiction of Organization or Name. The Debtor will
not (a) maintain records relating to the Collateral at a location other than at
the location specified on Schedule 2, (b) change its name or taxpayer
identification number, (c) change its mailing address, or (d) change its
jurisdiction of organization, unless the Debtor shall have given the Secured
Party not less than 30 days prior written notice thereof, and Debtor has taken
such action as Secured Party may request and Secured Party has taken such action
as Secured Party shall have determined as necessary to maintain the validity,
perfection and priority of the Secured Party’s security interest in the
Collateral.

4.1.8 Other Financing Statements. The Debtor will not file or authorize the
filing on its behalf or the filing of any financing statement naming it as
debtor covering all or any portion of the Collateral.

4.2 Instruments and Securities. The Debtor will (a) deliver to the Secured Party
immediately upon execution of this Agreement the originals of all certificates,
Securities and Instruments (if any then exist) included in Collateral, and
(b) hold in trust for the Secured Party upon receipt and immediately thereafter
deliver to the Secured Party any certificates, Securities and Instruments
evidencing or constituting Collateral. The Debtor shall cause each certificate
or Instrument evidencing or constituting Collateral to be issued in form
acceptable to Secured Party (including no legend or other provision not
acceptable to Secured Party). The Debtor shall cause each such certificate or
Instrument to be delivered with a stock or other appropriate power, undated and
executed in blank.

4.3 Uncertificated Securities and Certain Other Investment Property. The Debtor
will take any actions necessary to cause (a) the issuers of uncertificated
securities which are Collateral and which are Securities and equity interests
and (b) any financial intermediary which is the holder of any Investment
Property, to cause the Secured Party to have and retain Control over such
Securities or other Investment Property and equity interests. Without limiting
the foregoing, the Debtor will, with respect to Investment Property held with a
financial intermediary, take commercially reasonable efforts to cause such
financial intermediary to enter into a control agreement with the Secured Party
in form and substance reasonably satisfactory to the Secured Party.

4.4 Ownership Interests.

4.4.1 Changes in Capital Structure of Issuers. The Debtor will not, except as
permitted under the Loan Agreement (a) permit or suffer any affiliated issuer of
any equity interests or other ownership interests in a limited liability company
constituting Collateral to dissolve, liquidate, retire any of its equity
interests or other Instruments or Securities evidencing ownership, reduce its
capital or merge or consolidate with any other entity, or (b) vote any of the
equity interests, Instruments, Securities or other Investment Property in favor
of any of the foregoing.

4.4.2 Issuance of Additional Securities and Equity Interests. The Debtor will
not permit or suffer the affiliated issuer of any equity interests, corporate
securities or other ownership interests in a limited liability company
constituting Collateral to issue any such equity interests, securities or other
ownership interests, any right to receive the same or any right to receive
earnings, unless the Debtor’s percentage interest in all equity interests of
such issuer remains the same after giving effect thereto or all of the Debtor’s
interests in all equity interests are pledged to Secured Party, subject to
Section 2.5 hereof, and in each case the Debtor complies with the provisions of
this Agreement with respect to such equity interests and other ownership
interests.

 

- 7 -



--------------------------------------------------------------------------------

4.4.3 Exercise of Rights in Pledged Securities and other Investment Property.
The Debtor will permit the Secured Party or its nominee at any time after the
occurrence and during the continuance of an Event of Default, without notice, to
exercise all voting and other rights relating to the Collateral, including,
without limitation, exchange, subscription or any other rights, privileges, or
options pertaining to any equity interests or other ownership interests or
Investment Property in or of a limited liability company constituting Collateral
as if it were the absolute owner thereof.

4.4.4 Issuance of Securities. Debtor shall not permit any ownership interests in
a limited liability company which are included within the Collateral to at any
time constitute a Security or consent to the issuer of any such interests taking
any action to have such interests treated as a Security unless (a) all
certificates or other documents constituting such Security have been delivered
to the Secured Party and such Security is properly defined as such under Chapter
8 of the UCC of the applicable jurisdiction, whether as a result of actions by
the issuer thereof or otherwise, or (b) the Secured Party has entered into a
control agreement with the issuer of such Security or with a securities
intermediary relating to such Security and such Security is defined as such
under Chapter 8 of the UCC of the applicable jurisdiction, whether as a result
of actions by the issuer thereof or otherwise.

4.5 Further Assurances. At any time and from time to time, upon the request of
the Secured Party, and at the sole expense of the Debtor, Debtor shall promptly
execute and deliver all such further instruments and documents and take such
further action as the Secured Party may reasonably deem necessary or desirable
to preserve and perfect its security interest in the Collateral and priority
thereof and carry out the provisions and purposes of this Agreement, including,
without limitation, the execution and filing of such financing statements as the
Secured Party may reasonably require. A carbon, photographic, or other
reproduction of this Agreement or of any financing statement covering the
Collateral or any part thereof shall be sufficient as a financing statement and
may be filed as a financing statement.

ARTICLE V

DEFAULT

5.1 Acceleration and Remedies. Upon the occurrence and during the continuation
of an Event of Default under the Loan Agreement or any other Loan Document, the
Secured Party may exercise any or all of the following rights and remedies:

5.1.1 Those rights and remedies provided in this Agreement, the Loan Agreement,
or any other Loan Document, provided that this Section 5.1.1 shall not be
understood to limit any rights or remedies available to the Secured Party prior
to an Event of Default that by their terms are not so limited.

 

- 8 -



--------------------------------------------------------------------------------

5.1.2 Those rights and remedies available to a secured party under the UCC
(whether or not the UCC applies to the affected Collateral) or under any other
applicable law (including, without limitation, any law governing the exercise of
a bank’s right of setoff or bankers’ Lien) when a debtor is in default under a
security agreement.

5.1.3 Without notice except as specifically provided in Section 8.1 or elsewhere
herein, sell, lease, assign, grant an option or options to purchase or otherwise
dispose of the Collateral or any part thereof in one or more parcels at public
or private sale, for cash, on credit or for future delivery, and upon such other
terms as the Secured Party may deem commercially reasonable.

5.2 Debtor’s Obligations Upon Event of Default. Upon the request of the Secured
Party after the occurrence of an Event of Default, the Debtor will:

5.2.1 Assembly of Collateral. Assemble and make available to the Secured Party
the Collateral and all records relating thereto at any place or places specified
by the Secured Party.

5.2.2 The Secured Party’s Access. Permit the Secured Party, by the Secured
Party’s representatives and agents, to enter any premises where all or any part
of the Collateral, or the books and records relating thereto, or both, are
located, to take possession of all or any part of the Collateral and to remove
all or any part of the Collateral.

ARTICLE VI

WAIVERS, AMENDMENTS AND REMEDIES

No delay or omission of the Secured Party to exercise any right or remedy
granted under this Agreement shall impair such right or remedy or be construed
to be a waiver of any Event of Default, or an acquiescence therein, and any
single or partial exercise of any such right or remedy shall not preclude any
other or further exercise thereof or the exercise of any other right or remedy.
No waiver, amendment or other variation of the terms, conditions or provisions
of this Agreement whatsoever shall be valid unless in writing signed by the
Secured Party and then only to the extent in such writing specifically set
forth. All rights and remedies contained in this Agreement or by law afforded
shall be cumulative and all shall be available to the Secured Party until the
Secured Obligations have been paid in full.

ARTICLE VII

PROCEEDS

7.1 Application of Proceeds. After the occurrence and during the continuation of
an Event of Default, the Proceeds of the Collateral shall be applied by the
Secured Party to payment of the Secured Obligations in such manner and order as
the Secured Party may elect in its sole discretion.

 

- 9 -



--------------------------------------------------------------------------------

ARTICLE VIII

GENERAL PROVISIONS

8.1 Notice of Disposition of Collateral. To the extent notice of the time and
place of any public sale or the time after which any private sale or other
disposition of all or any part of the Collateral may not be waived under
applicable law, any notice made shall be deemed reasonable if sent to the
Debtor, addressed as set forth in Article IX, at least 10 days prior to (a) the
date of any such public sale or (b) the time after which any such private sale
or other disposition may be made.

8.2 [Reserved].

8.3 The Secured Party Performance of Debtor’s Obligations. Without having any
obligation to do so, the Secured Party may perform or pay any obligation which
the Debtor has agreed to perform or pay in this Agreement and Debtor shall,
reimburse the Secured Party for any amounts paid by the Secured Party pursuant
to this Section 8.3. The Debtor’s obligation to reimburse the Secured Party
pursuant to the preceding sentence shall be a Secured Obligation payable on
demand.

8.4 Authorization for the Secured Party to Take Certain Action. The Debtor
irrevocably authorizes the Secured Party at any time and from time to time in
the sole discretion of the Secured Party and appoints the Secured Party as its
attorney in fact during the existence of an Event of Default (a) to execute on
behalf of the Debtor as debtor and to file financing statements and amendments
and continuations thereto necessary or desirable in the Secured Party’s sole
discretion to perfect and to maintain the perfection and priority of the Secured
Party’s security interest in the Collateral, (b) to indorse and collect any cash
Proceeds of the Collateral, (c) to file a carbon, photographic or other
reproduction of this Agreement or any financing statement with respect to the
Collateral as a financing statement in such offices as the Secured Party in its
sole discretion deems necessary or desirable to perfect and to maintain the
perfection and priority of the Secured Party’s security interest in the
Collateral, (d) to contact and enter into one or more agreements with the
issuers of Collateral with financial intermediaries holding other Investment
Property included in Collateral as may be necessary or advisable to give the
Secured Party Control over such Securities or other Investment Property and the
rights intended by this Agreement with respect to all Collateral, (e) to apply
the Proceeds of any Collateral received by the Secured Party to the Secured
Obligations as provided in Article VII, and (f) to discharge past due taxes,
assessments, charges, fees or Liens on the Collateral, and the Debtor agrees to
reimburse the Secured Party on demand for any payment made or any expense
incurred by the Secured Party in connection therewith, provided that this
authorization shall not relieve the Debtor of any of its obligations under this
Agreement or under any other Loan Document.

8.5 Specific Performance of Certain Covenants. The Debtor acknowledges and
agrees that a breach of any of the covenants contained in Sections 4.1.4, 4.1.6,
4.2 or 8.6 will cause irreparable injury to the Secured Party, that the Secured
Party has no adequate remedy at law in respect of such breaches and therefore
agrees, without limiting the right of the Secured Party to seek and obtain
specific performance of other obligations of the Debtor contained in this
Agreement, that the covenants of the Debtor contained in the Sections referred
to in this Section 8.5 shall be specifically enforceable against the Debtor.

 

- 10 -



--------------------------------------------------------------------------------

8.6 Dispositions Not Authorized. The Debtor is not authorized to sell or
otherwise dispose of the Collateral except as set forth in Section 4.1.5 and
notwithstanding any course of dealing between the Debtor and the Secured Party
or other conduct of the Secured Party, no authorization to sell or otherwise
dispose of the Collateral (except as set forth in Section 4.1.5) shall be
binding upon the Secured Party unless such authorization is in writing signed by
the Secured Party.

8.7 Benefit of Agreement. The terms and provisions of this Agreement shall be
binding upon and inure to the benefit of the Debtor, the Secured Party and their
respective successors and assigns, except that the Debtor shall not have the
right to assign its rights or delegate its obligations under this Agreement or
any interest herein, without the prior written consent of the Secured Party.

8.8 Survival of Representations. All representations and warranties of the
Debtor contained in this Agreement shall survive the execution and delivery of
this Agreement.

8.9 Taxes and Expenses. Any taxes (including income taxes) payable or ruled
payable by federal or state authority in respect of this Agreement shall be paid
by the Debtor, together with interest and penalties, if any. Debtor shall
reimburse the Secured Party for any and all reasonable out-of-pocket expenses
and internal charges (including reasonable attorneys’, auditors’ and
accountants’ fees and reasonable time charges of attorneys, paralegals, auditors
and accountants who may be employees of the Secured Party) paid or incurred by
the Secured Party in connection with the preparation, execution, delivery,
administration, collection and enforcement of this Agreement and in the audit,
analysis, administration, collection, preservation or sale of the Collateral
(including the reasonable expenses and charges associated with any periodic or
special audit of the Collateral). Any and all costs and expenses incurred by the
Debtor in the performance of actions required pursuant to the terms hereof shall
be borne solely by the Debtor.

8.10 Headings. The title of and section headings in this Agreement are for
convenience of reference only, and shall not govern the interpretation of any of
the terms and provisions of this Agreement.

8.11 Termination. This Agreement shall continue in effect (notwithstanding the
fact that from time to time there may be no Secured Obligations outstanding)
until (a) the Loan Agreement has terminated pursuant to its express terms and
(b) all of the Secured Obligations have been indefeasibly paid and performed in
full and no commitments of the Secured Party which would give rise to any
Secured Obligations are outstanding.

8.12 Entire Agreement. This Agreement embodies the entire agreement and
understanding between the Debtor and the Secured Party relating to the
Collateral and supersedes all prior agreements and understandings between the
Debtor and the Secured Party relating to the Collateral.

 

- 11 -



--------------------------------------------------------------------------------

8.13 CHOICE OF LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS) OF THE STATE
OF TEXAS, BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL BANKS.

8.14 INDEMNITY. THE DEBTOR HEREBY AGREES TO INDEMNIFY SECURED PARTY AND ITS
RESPECTIVE SUCCESSORS, ASSIGNS, AGENTS, ATTORNEYS, AND EMPLOYEES, FROM AND
AGAINST ANY AND ALL LIABILITIES, DAMAGES, PENALTIES, SUITS, COSTS, AND EXPENSES
OF ANY KIND AND NATURE (INCLUDING, WITHOUT LIMITATION, ALL EXPENSES OF
LITIGATION OR PREPARATION THEREFOR WHETHER OR NOT SECURED PARTY IS A PARTY
THERETO) IMPOSED ON, INCURRED BY OR ASSERTED AGAINST SECURED PARTY OR THEIR
RESPECTIVE SUCCESSORS, ASSIGNS, AGENTS, ATTORNEYS, AND EMPLOYEES, IN ANY WAY
RELATING TO OR ARISING OUT OF THIS AGREEMENT, OR THE MANUFACTURE, PURCHASE,
ACCEPTANCE, REJECTION, OWNERSHIP, DELIVERY, LEASE, POSSESSION, USE, OPERATION,
CONDITION, SALE, RETURN OR OTHER DISPOSITION OF ANY COLLATERAL (INCLUDING,
WITHOUT LIMITATION, LATENT AND OTHER DEFECTS, WHETHER OR NOT DISCOVERABLE BY THE
SECURED PARTY OR THE DEBTOR, AND ANY CLAIM FOR PATENT, TRADEMARK OR COPYRIGHT
INFRINGEMENT). WITHOUT LIMITING ANY PROVISION OF THIS AGREEMENT, IT IS THE
EXPRESS INTENTION OF THE PARTIES HERETO THAT EACH PERSON TO BE INDEMNIFIED UNDER
THIS SECTION SHALL BE INDEMNIFIED FROM AND HELD HARMLESS AGAINST ANY AND ALL
LOSSES, LIABILITIES, CLAIMS, DAMAGES, PENALTIES, JUDGMENTS, DISBURSEMENTS,
COSTS, AND EXPENSES (INCLUDING REASONABLE ATTORNEYS’ FEES) ARISING OUT OF OR
RESULTING FROM THE SOLE CONTRIBUTORY OR ORDINARY NEGLIGENCE OF SUCH PERSON;
PROVIDED, HOWEVER, NO PERSON SHALL BE INDEMNIFIED HEREUNDER FOR ITS OWN GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT.

ARTICLE IX

NOTICES

9.1 Sending Notices. Any notice required or permitted to be given under this
Agreement shall be sent (and deemed received) to the addresses set forth on the
signature pages hereto in the manner set forth in the Loan Agreement. All such
notices to the Debtor hereunder shall be given or made at the appropriate
address or telecopier number of the Debtor in accordance with the Loan
Agreement.

9.2 Change in Address for Notices. The Debtor and the Secured Party may change
the address for service of notice upon it by a notice in writing to the other
parties.

 

- 12 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Debtor and the Secured Party have executed this
Agreement as of the date first above written.

 

DEBTOR: EARTH911, INC., a Delaware corporation By:   /s/ Laurie L. Latham  
Name:   Laurie L. Latham   Title:   CFO

 

Address for Notices: 6175 Main Street, Suite 420 Frisco, Texas 75034 Attn:
Laurie L. Latham Fax No.:   866-892-7478 Telephone No:   972-464-0011 with a
copy to: Greenberg Traurig, LLP 2375 E. Camelback Road, Suite 700 Phoenix,
Arizona 85016 Attn: Robert S. Kant Fax No.:   602-445-8100 Telephone No:  
602-445-8302

Signature Page to Pledge Agreement



--------------------------------------------------------------------------------

 

SECURED PARTY: REGIONS BANK By:   /s/ Catherine M. Young   Name:   Catherine M.
Young   Title:   SVP Address for Notices:   1717 McKinney Avenue, Suite 1100
Dallas, Texas 75202 Fax No.:       Telephone No.:     469-608-2731 Attention:  
  Catherine M. Young

Signature Page to Security Agreement



--------------------------------------------------------------------------------

SCHEDULE 1

List of Membership Interests

Debtor: EARTH911, INC., a Delaware corporation

 

Issuer Name: QUEST RESOURCE MANAGEMENT GROUP, LLC Jurisdiction of Organization
of Issuer: Delaware Issuer Entity Type: Limited Liability Company Equity
Interests of issuer owned by Debtor: 100%; provided, however, that only 50% are
pledged pursuant to the terms of this Agreement

Certificates representing

    Equity Interest of issuer: NONE

Organization documents of issuer

    provide that Equity Interest of issuer

    is a security: NO

Schedule 1 – Page 1



--------------------------------------------------------------------------------

SCHEDULE 2

Principal Place of Business and Mailing Address; Location of Records

 

Principal Place of Business and Mailing Address:  

6175 Main Street

Suite 420

Frisco, Texas 75034

Location of Records (if different from Principal Place

of Business above):

  Same Other Business Locations, if any:  

1375 N. Scottsdale Road

Suite 140

Scottsdale, Arizona 85257

Schedule 2 – Page 1